Citation Nr: 0336701	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date prior to January 23, 
1995, for a grant of a total rating for individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1973 to October 1975.  His service 
records show that he served in the Republic of Vietnam and 
participated in Operation Frequent Wind during the evacuation 
of American military and civilian personnel from South 
Vietnam ahead of advancing North Vietnamese Army forces 
during the closing weeks of the Vietnam War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
a TDIU, effective from December 4, 1998.  The veteran was 
notified of this decision in January 2000 and filed a timely 
Notice of Disagreement in January 2001.  

In separate rating action dated July 2002 which had 
transpired concurrent with the above appeal, the veteran was 
granted a 100 percent schedular evaluation for post-traumatic 
stress disorder (PTSD), effective from January 23, 1995.  In 
the veteran's Substantive Appeal which was filed in October 
2002, he contended via his attorney that he is entitled to an 
earlier effective date prior to June 23, 1995, for the grant 
of a TDIU.  


FINDINGS OF FACT

1.  The veteran filed his original claim for a TDIU on 
November 12, 1996.  

2.  By rating decision of July 2002, an award of a 100 
percent schedular evaluation for PTSD was granted to the 
veteran effective on January 23, 1995.



CONCLUSION OF LAW

The applicable law and regulations do not provide a basis in 
the present case for granting an effective date prior to 
January 23, 1995 for the current TDIU award.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(o)(2)  (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

With respect solely to the issue of entitlement to an earlier 
effective date prior to January 23, 1995, for a grant of a 
TDIU, we note that the RO has provided the veteran with 
express notice of the provisions of the VCAA in a Statement 
of the Case dated July 2002, in which it provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence. The veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim for an earlier effective date for a 
TDIU and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
presented the veteran with opportunities to have VA assist 
him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate this claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the specific 
claim for an earlier effective date for a TDIU.  For these 
reasons, further development of this issue is not necessary 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Applicable law and regulations

Effective dates

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2003).

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability.).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

Factual Background and Analysis

In the current appeal, the veteran contends that his original 
claim for service connection for PTSD which was filed in July 
1987 should also be construed as a TDIU claim.  The 
regulations provide that any communication from or action by 
a veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim.  
See 38 C.F.R. § 3.155.

We note that in an unappealed rating decision dated April 
1988, the veteran was granted service connection and a 30 
percent evaluation for PTSD effective from July 1987.  
However, at the time he filed his claim for PTSD, he was not 
service-connected for any disability.  In the absence of a 
service-connected disability, there can be no claim for TDIU.  
Thus, the claim initial PTSD claim cannot be liberally 
construed as a TDIU claim.  The veteran referred to his 
employment history on the VA Form 21-526, but the VA 21-526 
Form is applicable for claims for VA nonservice-connected 
disability pension as well as service-connected disability 
compensation.  Thus, the references to employment did not 
necessarily indicate a claim for TDIU.  

In January 1995, the veteran reopened his claim and sought an 
increased evaluation for PTSD.  His statements in this claim 
show that he reported that his PTSD was "(not) getting 
better, but worse," but there was no mention an impact his 
PTSD on his his employability.  

Generally, a report of medical examination or hospitalization 
which meets the applicable VA regulatory requirements may be 
accepted as an informal claim for VA benefits if the report 
relates to a disability which may establish entitlement.  
(emphasis added)  See 38 C.F.R. § 3.157 (2003).  In this 
regard, a letter dated February 8, 1995 was received by VA 
from the veteran's private psychiatrist, Dwight L. Becker, 
M.D.  According to this letter, the veteran had been seen at 
the psychiatrist's office since April 1994 for treatment of 
chronic anxiety with panic attacks which, Dr. Becker opined, 
rendered the veteran unemployable.  However, Dr. Becker's 
statement includes no mention of a PTSD, which is the only 
disability for which service connection has been granted.  
For this reason, this medical report does not meet the 
criteria required by 38 C.F.R. § 3.157 to be deemed an 
informal TDIU claim.

As previously stated, 38 C.F.R. § 3.155 (2003) provides that 
any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  At a January 1996 RO 
hearing the veteran reported, in pertinent part, that his 
last regular job was in 1987 working at an egg farm.  In his 
testimony he stated that his specific reasons for leaving 
this job was because he "just didn't like it."  He went on 
to state that "The work didn't bother me.  I thought the 
people were treated like slaves."  Thus, the veteran's 
hearing testimony does not constitute an informal claim for a 
TDIU, as it indicates an ability to work.  It is clear from 
his testimony that he quit working at his last place of 
employment because of a personal dislike of the egg farm's 
policies, not because he was rendered unable to work as a 
result of any disabling symptoms associated with his service-
connected PTSD. 

Correspondence from the veteran which was received on 
November 12, 1996, contains the earliest expression of an 
intent on his part to apply for a TDIU.  In this 
correspondence, he essentially reported that the psychiatric 
symptoms associated with his service-connected PTSD caused 
him to "have a hard time keeping a job."  Otherwise, we do 
not find any statement received by VA from the veteran prior 
to this one which may be construed as a claim for a TDIU.  We 
therefore conclude that the veteran's claim for a TDIU was 
first filed on November 12, 1996.  

As previously stated, the effective date of a grant of an 
increased evaluation will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As it has 
been determined that the veteran's TDIU claim was filed on 
November 12, 1996, the earliest possible effective date for 
the TDIU award permitted by the regulations would be one year 
prior to this date, or November 12, 1995.  However, the 
veteran was granted a 100 percent scheduler rating earlier 
than November 12, 1995.  His 100 percent rating for PTSD was 
made effective in January 1995.

Thus, the veteran's claim for an earlier effective date for a 
TDIU prior to January 23, 1995, must be denied.

ORDER

An earlier effective date prior to January 23, 1995, for a 
grant of a TDIU is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



